 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees,or by discriminating against them in any other manner in regardto their hire and tenure of employment or any term or condition of employment.WE WILL NOT in any like or related manner,interfere with,restrain,or coerceour employees in the exercise of their right to self-organization,to form, join,or assist the above-named or any other labor organization,to bargain collectivelythrough representatives of their own choosing,to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid or protec-tion,or to refrain from any or all such activities,except as authorized in Sec-tion 8 (a) (3) of the Act, as amended.WE WILL reimburse Yves Beurnez, Wilfred Davies,Richard Dewey,JersonHernandez,Gary Walters, Gary Cliff, and Adalberto Rosales for any loss ofearnings caused by our discrimination.WE WILL offer to Wilfred Davies, Richard Dewey,Jerson Hernandez, GaryWalters, Gary Cliff, and Adalberto Rosales immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority or other rights and privileges.All our employees are free to become, remain,or refrain from becoming or remain-ing, members of the above-named or any other labor organization.O'KEEFFE ELECTRIC CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-In the event the above-named employees are presently serving in theArmed Forces of the United States, we will notify them of their rights to full rein-statement upon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this notice or compliance with itsprovisions,they may communicate directly with the Board'sRegional Office, 450Golden Gate Avenue, Box 36047,San Francisco,California,Telephone No. 556-0335.Crown Paper Board Company, Inc.andUnited Electrical, Radioand Machine Workers of America(UE), Petitioner.Case No.4-RC-6544.April 27,1966DECISION AND CERTIFICATION OF REPRESENTATIVEPursuantto the provisions of a stipulation for certification uponconsent election approved on November 2, 1965, an election was con-ducted on November 16, 1965, under the direction and supervision ofthe Regional Director for Region 4, among the employees in the stipu-lated unit.At the conclusion of the election, the parties were fur-nished a tally of ballots which showed that of approximately 153eligible voters, 73 cast ballots for the Petitioner, United Electrical,Radio and Machine Workers of America (UE), 77 cast ballots forLocal 286, International Brotherhood of Pulp, Sulphite and PaperMillWorkers, herein called Local 286, and 2 cast ballots for neitherUnion.There was one void ballot and no challenged ballots.There-158 NLRB No. 55. CROWN PAPER BOARD COMPANY, INC.441after, the Petitioner pled timely objections to conduct affecting theresults of the election.'In accordance with the National Labor Relations Board's Rules andRegulations, Series 8, as amended, the Regional Director conductedan investigation and on December 23, 1965, issued and duly servedupon the parties his report and recommendations on objections toelection in which he recommended that the objection be sustained,the election be set aside, and a new election directed.Local 286 filedtimely exceptions to the report.Upon the entire record in this case, the National Labor RelationsBoard finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act, as amended, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by the parties, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:All production employees of Crown Paper Board Co., Inc., at itstwo plants located at Delaware and Morris Streets and Deleware andTasker Streets, Philadelphia, Pennsylvania, excluding timekeepers,plant clerical employees, office employees; truckdrivers, helpers, andemployees engaged in loading and unloading trucks represented byLocal 107, Teamsters; engineers, assistant chief engineer, firemen,millrights, and maintenance employees represented by Local 473,Firemen and Oilers Union; nonworking foremen, guards, and super-visors as defined in the Act.5.The Board has considered the Regional Director's report andLocal 286's exceptions thereto, and finds merit in the exceptions.The objection alleged that a Local 286 sound-car broadcast at theEmployer's Tasker and Morris Street plants within the 24 hours pre-ceding the election.As found by the Regional Director, on Novem-ber 15, 1965, 1 day before the election, an automobile equipped withloudspeakers was stationed and slowly driven in the street adjacentto the sole employee entrance to the Tasker plant.Displaying "Votefor Local 286" signs, the automobile broadcasted appeals to "votefor Local 9'T' interspersed with music from 2:30 to 3 :45 p.m., exceptfor about 10 minutes when the loudspeaker did not function 21All the objections except one were subsequently withdrawn.2 No evidence was submitted to show that Local286 utilized a sound vehicle at theMorris plant. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Tasker plant employs about 100 workers on 3 shifts.OnNovember 15 a shift change took place as usual at 3 p.m., 30 minutesafter the broadcasts began and 45 minutes before they ended.At thisshift change, about 37 employees who worked on the 7 a.m. to 3 p.m.shift left the plant, and approximately 36 employees on the 3 to 11 p.m.shift entered the plant.Although many eligible voters heard thebroadcasts while at work, it appears that most of the first and secondshift employees heard the "vote for Local 286" appeal when theyarrived for work or left the plant at the shift change, and all workersclocking in and out were exposed to the sound-car propaganda whileat the timeclock.3The election began at 6:30 a.m. on November 16,about 15 hours after the sound broadcasts ended.The Regional Director recommended that the Petitioner's objectionbe sustained and a new election be directed on the ground that thesound-car propaganda established an atmosphere in which a freeelection could not be held. In so doing, the Regional Director foundcontrollingUnited States Gypsum Company,115 NLRB 734, whereinthe Board applied the rule inPeerless Plywood Company,107 NLRB427, proscribing speeches to massed assemblies of employees withinthe 24 hours preceding the election, to union sound-truck propagandabeamed into the plant within the 24-hour period.In its exceptions, Local 286 contends that it was Local 286's inten-tion to appeal only to employees outside the Tasker plant at the shiftchange.That this was its sole purpose, argues Local 286, is evidentfrom the facts that there were no broadcasts at the Morris plantwhere no change of shifts was scheduled, and that the amplifier onthe sound car had a range of approximately 25 yards and was there-fore suitable only for appealing to employees outside the plant.Although conceding that a few employees in the plant might haveheard the vote appeal, Local 286 contends that this was inadvertentand accidental.Finally, Local 286 urges thatPeerless PlywoodandUnited States Gypsumare distinguishable as those cases involvedfull-blown campaign speeches to either a massed assembly of employ-ees or to employees working near each other in the plant.In thePeerless Plywoodcase the Board stated :... [W]e now establish an election rule which will be appliedin all election cases.This rule shall be that employers and unionsalike will be prohibited from making election speeches oncom-8Local 286 admittedresponsibility for the broadcasts, but contended before the RegionalDirector,and now,before the Board,that the vote appeal could not be heard within theplant by mostemployees.The RegionalDirector found to the contrary. In view of theresultreached herein,we find it unnecessaryto resolvethis factualissue; we shallassume,arguendo,thatthe RegionalDirector's versionof the facts (which ismost favorable tothe Petitioner-objector) is correct. CROWN PAPER BOARD COMPANY, INC443pany timetomassed assembliesof employees within 24 hoursbefore the scheduled time for conducting an election [Emphasissupplied ]4Thus, in order for campaign propaganda to fall within the ambitof thePeerless Plywoodrule, it must be made to a "massed assembly"of employees on "company time " It is not disputed that the broad-casts herein began shortly before, were heard during, and ended nottoo long after, the 3 p in change of shifts at the Tasker plantMostemployees were exposed to the broadcasts, therefore, at the timeclockwhen they were punching in or out, or when they were outside theplant, and not when they were together in a group in the plant duringworking hours It is thus clear that the sound-car broadcasts in theinstant case were not made to a "massed assembly" of employees on"company time "Accordingly, we find that the sound-car broadcastsherein were not proscribed by thePeerless PlywoodruleNor does theUnited States Gypsumcase, cited by the RegionalDirector, require a finding to the contrary In that case, a sound truckstationed opposite the plant broadcast campaign speeches for approx-imately 71/2 hours that could be heard by employees working neareach other in the plant InUnited States Gypsum,the Board rec-ognized that the special circumstances of that case, including thenature and extent of the broadcasting and the manner in whichemployees were exposed to it, warranted an extension of the literallanguage ofPeerlessPlywoodrequiring a "massed assembly" ofemployees to include the above-described situationThus, the Boardstated that[A]lthough the employees were not a massed assembly inthe sense that they were gathered for the purpose of hearing thespeeches, the employees who heard or could have heard thespeeches were not isolated, but werewoi king with or near eachother,and the Petitioner ina planned and systematw fashiondirected its campaignspeechestt the employees during theentiredaybefore the election[Emphasis supplied ] 5The Board concluded that in these circumstances thePeerless Ply-woodrule was violated "in substance if not in form"On the facts of this case, we are not persuaded that a similarviolation of thePeerless Plywoodrule has occurredThus the soundcar in the instant case broadcast only an appeal to vote for Local 286with musical interludes, and not speeches, as inUnited States GypsumAnd, unlike the employees inUnited States Gypsum,who were woik-Peerless Plywood Company,supra4295Untited States Gypsum Company supra735 444DECISIONS Or NATIONAL LABOR RELATIONS BOARDing together duiing the sound-truck broadc fists, most or all of theemployees hex em were subjected to the soauiid-car vote appeal whenthey were not at work It appears, furthermore, that Local 286 didnot intend that its broadcast reach employees who were actuallyworking, that the vote appeal did ieach such workeis was apparentlyaccidentalFilr'illy, the sound-cai broadcast herein could be heardonly for about an hourThe limited dui ation of the broadcast inthis case is in contrast to the constant bombardment lot an entireworking day of the employees inUnited ,States Gypswna 6In viewof the foregoing, we find that theUnited States Gypsumcase is notcontrolling, and that the campaign propaganda herein is not pro-scribed by thePeerless Plywoodrule, either applied literally or "insubstance "We cannot agree with Member Z Igor la's interpretation of theapplicable legal pinlciples or with his conclusion that the sound-carbroadcasts tended to destroy the freedom of choice of the employeesThe Board permits parties to its representation proceedings widelatitude in the arguments and appeals they may make and in themethods they may use for communicating the sameThe Boird willnot normally set aside elections except in the event of coercion,restraint, unlawful promises, substantial misrepresentations, or othersuch interferenceUnder the rule ofPeerless Plywood,the Board has, however, gonefurther in regulating preelection propaganda, by banning campaignspeeches to massed assemblies of employees on company time andproperty within 24 hours of an election, even though such speechesmtiy not otherwise be coerciveThe reasons for this rule were spelledout in thePeerless Plywooddecision,supra429, as follows[L]ast-minute speeches by either employers or unions deliv-ered to massed assemblies of employees on comp my time lr^ N ean unwholesome and unsettling effect and tend to interfeie withthat sober and thoughtful choice which a free election is designedto reflectWe believe that the real vice is in the last-minutechat acter of the speech coupled with the fact that it is madeon company time whether delivered by the employer or the unionof bothSuch a speech, because of its timing, tends to create amass psychology which over Ides arguments made through othercampaign media and gives an unfair advantage to the party,whether employer or union, who in this manner obtains the lastmost telling word"ThePeerlessPlywoodandUnited States Gypsumcases citeHiggsns Inc106 NLRB845 where the Board relied on the "relatively short period of time' of sound truck broadc isting ata pollingplace in refusing to set aside an electionThus the Board has recogni'ed as we do here that the duration of the sound truck propaganda is a factor tobe considered CROWN PAPER BOARD COMPANY, INC445But, as the Board inPeerless Plywoodwas careful to indicate,the rule it laid down was a limited oneThus, the decision specificallynoted that campaign speeches off company premises where attend-ance was on the employees' own time w cre permissibleAnd itemphasised that the rule did not prohibit "the use of any otherlegitimate campaign propaganda or media "Invocation of the 24-hour ban in this case can thus only be justifiedif the above-described considerations clearly applyUnlike our dis-senting colleague, we do not believe it at all clear that the sound-truckpropaganda herein was intended to, or did in fact, create that kindof "mass psychology," di, cussed inPeerless Plyr ood,which makesimpossible a reasoned choiceWe find it hard to discern any smmi-larities between the limited sound-car appeals 15 hours before theelection that are here involved and campaign speeches of the kindrestricted underPeerless PlywoodThe Union's repetition of a sot-nng slogan and its music may have been "blaring," "cacophonous," oreven likely to "befoul" the pl mt "with a babble of commercials andpublic cheerleadmng "But hoes ever offensive this method of lessgenteel communication may be to some ears, it w ould ham e raised noquestion under our rules if terminated 21 hours before the electionIt appears, therefore, that in contending that this conduct tended todestroy the fnnedoni of choice of the employees, Member Zagorra hasindeed entered into the "mystical world of what influences votes,"a world far removed from that ofPeerless PlywoodTars statedprinciple for so doing is that because unions and employers ha%eother adequate means for seeking last-minute support, loudspeakerappeals of this kind must be proscribedBut this seems to us anundue limitation upon the wide latitude par tics are normally allowedin their campaigning when the essential fa6tors ofPeerless Plywoodare not presentMember Zagorra implies that loudspeakers become important as adevice for influencing a voter's choice only in the "final hours" of acampaign, because "their earlier use is less likely to hame animpact"In our experience, how en er, sound-truck appeals areseldom utilized for argument of per suasionRather they are usedas remindersof the forthcoming election and as appeals to theelectorate to "get out and vote"-with an indication of the favoredchoice thrown inAs such, they come neither within the specificscope ofPeerless Plywoodnor its underlying rationale In any event,we conclude that their use in this case is insufficient to establish aninterference with the free choice of the employeesAccordingly, weshall overrule the petitioner's objectionAs the tally of ballots indicates that a majority has voted for Local286, we shall certify it as the exclusive bargaining representative ofthe employees in the appropriate unit 446DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board certified Local 286, International Brotherhood of Pulp,Sulphite and Paper Mill Workers as the designated collective-bargaining representative of the employees in the appropriate unit.]MEMBER BROWN, dissenting : I would set aside this election anddirect a new one for the reasons stated by the Regional Director..MEMBER ZAGORIA, dissenting : In this case the Regional Director'sinvestigation showed that, "According to substantially undisputedevidence, many eligibles heard the broadcasts both at the timeclockand while working.Plant windows were open and the broadcastswere sufficiently loud to be heard inside the plant, even above thenoise of the machines."The Regional Director properly recommended that the objectionto the election be sustained.He found that a sound truck, blaringa voting slogan over and over at a group of workers inside and out-side the plant 15 hours before the election, violates the intent of theBoard's prohibition against such last-minute electioneering.Thatprohibition involves two ingredients :An assembly of employees anda campaign speech.The fact that the workers here were not lined up as in Madeline's"two straight lines" does not mean they did not constitute an assemblyof employees.The loudspeakers were hardly providing private con-certs or intimate conversations.The second element of the prohibition is that it involves a campaignspeech.Here, much is made of the fact that the loudspeakers werelimited to repetition of a slogan and music rather than a lengthyspeech. I shall not attempt to enter the mystical world of what influ-ences votes-hard speeches, soft music, subliminal exhortations, blar-ing repetition, bold threats, gentle promises, or whatever.Suffice itto say that here one union thought it could gain an advantage overa competing union by such programing of its loudspeakers.Who arewe to judge that a slogan repeated between musical selections is notmore influential with the next day's voter toiling at his work stationthan a 75-minute speech?The intent is the very same.Loudspeakers are understandably resorted to only, in the final hoursof a campaign, for earlier use is less likely' to have an impact on theelection result.Unions and employers have adequate other means forseeking last-minute support for their positions without befouling theplant working area and the streets with a babel of commercials andpublic cheerleading.As bad as the situation described in this case is, things may getworse.In another contest both unions involved in the election and CRESCENTART LINEN CO., ETC.447the employer may choose also to employ loudspeakers to similarlyinfluence an election scheduled hours later.The resulting cacophonywill hardly be an aid to employees in exercising a clear choice.The use of the sound truck, as the Regional Director found, "occur-ring within 24 hours before the election tended to destroy the freedomof choice of the employees and to establish an atmosphere in which afree election could not be held." I agree.Eugene Yokell and Bernard Yokell,Copartners,d/b/a CrescentArt Linen Co., and BetsyRossNeedlework,Inc.andLocal 29,Retail,Wholesale and Department Store Union,AFL-CIO.Case No. 2-CA-10659.April 28, 1966DECISION AND ORDEROn February 10, 1966, Trial ExaminerBenjaminB. Lipton issuedhis Decision in the above-entitledcase,finding that the Respondentshad engaged in and were engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that theyceaseand desist therefrom, and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondents filed exceptions to theTrial Examiner's Decision and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings, :conclusions, and recom-mendations of the Trial Examiner.We agree with the Trial Examiner that the balloting was con-ducted ". . . in an atmosphere clearly affected by Respondents' influ-ence."When the Respondent partners learned that the Union wasdistributing handbills, one of the partners, Eugene Yokell, asked theemployees not to sign any cards, to have patience until they foundout something about the Union, and then they would have a meet-ing.At the meeting, just before the balloting, Eugene Yokell statedthat the purpose of the poll was to find out whether the employees158 NLRB No. 39.